Title: To James Madison from Carlos Martínez de Yrujo, 5 November 1804 (Abstract)
From: Yrujo, Carlos Martínez de
To: Madison, James


5 November 1804, Philadelphia. In view of the good feelings toward the U.S. government that prompted his letter of 22 Oct. asking for the punishment of Kemper and his associates for the causes therein described, he can only be surprised to find by JM’s response, which he has just this moment received, that JM was able to imagine his letter was “tinctured by the insinuations resulting from the turn, and the Color of some of its expressions.” Has reread the draft of his letter and assures JM he has found not the least cause to justify this inference unless one removes from the expressions their sense and obvious and natural meaning. The proper respect that he has for the government of the United States, and for himself also, leads him to assure JM he had not the remotest intention of introducing into his letter insinuations differing from his true sentiments. Still less had he intended to employ a peremptory tone in the demand that is the subject of the letter; he intended only to exhibit the ardor and concern that it is his obligation to place on the matter, the negligence of which would be a fundamental cause for censure on the part of his government. The documents JM enclosed in the letter to which he is replying confirm the good opinion he has had regarding the conduct of the American government in this particular, and the orders that the president has given prove again the justice of that opinion. If it were possible for him to have supported his request for Kemper’s punishment with irrefutable documents he would not have neglected to send them to JM. Besides the notoriety that the newspapers have uniformly given to this criminal transaction, his demand was prompted by his having seen some letters from good Americans, lovers of their country and of justice, who were upset that Kemper, after having acted in a way that could end in compromising the good relations between the two governments, continued tranquilly in American territory, boasting of his crime. He has fulfilled the obligations these matters placed on him and he deems them sufficient basis for his demand that the American government take the steps that in its wisdom it judges most apt for Kemper’s punishment.
